Opinion of the Court
ROBERT E. Quinn, Chief Judge:
This is a companion case to United States v. Best, decided this day. The essential facts are virtually the same in both cases. The only difference, for the purposes of this appeal, is that this accused petitioned the Court for a writ of prohibition before the rehearing of the murder charge. The petition was denied before the trial, and no stay of proceedings was granted. This additional application to the Court did not change the factual situation presented in the original appeal, nor in this one. Therefore, our disposition of this case is controlled by our decision in Best.
The findings of guilty as to the larceny and unauthorized absence charges are set aside and the charges are ordered dismissed. The finding of guilty of unpremeditated murder is affirmed. The decision of the board of review is affirmed.
Judges LatimeR and BROSMAN concur.